Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Election/Restrictions
Claims 35-37 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on 7/27/2022.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “801” has been used to designate both a first conduit and a distributor (see fig 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “807” has been used to designate both a setting valve and a safety valve.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “fastening element,” and the structural means enabling the “alert signal” & the “control signal” must be shown or the feature(s) canceled from the claim(s).  

No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: the following disclosure appears to be in reverse of what is shown in fig 2:

“[0102] The first conduit 801, in an embodiment, includes a first choker 808. The second conduit 802, in an embodiment, includes a second choker 809. The first choker 808 and the second choker 809 provide a regulating of the flow of the actuating fluid, respectively in the first conduit 801 and in the second conduit 802.”
  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-21, 26-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reijersen Van Buuren (WO 2018/056805, priority 9/2016)

It should be noted that the recitation “for," "adapted," "arranged to” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957). 

teaches, in fig 1, a hydraulic circuit for a tailgate actuator (35) with a pressure sensor (55) for measuring the pressure on the tailgate (43).
[AltContent: arrow][AltContent: textbox (Tailgate actuator pressure sensor)][AltContent: textbox (binder)][AltContent: arrow][AltContent: textbox (Tailgate actuator w/ a closing chamber)][AltContent: arrow]
    PNG
    media_image1.png
    462
    606
    media_image1.png
    Greyscale




“Fig. 1 shows a first implementation of a round baler 1 on board of which the invention is implemented. Fig. 2 shows a second implementation of such a round baler 1. Coinciding parts have the same reference signs. In both implementations the baler 1 is moved over ground in the travelling direction TD (in Fig. 1 from right to left and in Fig. 2 from left to right). The baler 1 of Fig. 1 and that of Fig. 2 comprises the following parts:

- a towing unit 27 for mechanically connecting the baler 1 with a pulling propelled vehicle,

- two ground-engaging wheels 4,

- a pick-up unit 5 with a rotated pick-up drum carrying several spring-mounted pick-up tines,

- two pick-up guiding wheels 3 for guiding the pick-up unit 5 over ground wherein the pick-up drum is positioned between the wheels 3,

- a pivotal downholder unit 2 arranged above the pick-up unit 5,

- a rotated conveying rotor 24 with several conveying stars which engage from above into the feeding channel,

- a sequence of knives 69 which engage from below into the feeding channel and which cooperate with the conveying rotor 24,

- two driven starter rollers 28.1 , 28.2 which delimit the crop material inlet which guides into the bale forming chamber,

- an endless flexible pressing belt 30 or several parallel endless flexible pressing belts 30 surrounding the bale forming chamber,

- a casing with a stationary front housing 59 and a pivotal tailgate 43 serving as the discharge gate wherein the casing surrounds the or every pressing belt 30 and the starter rollers 28.1 , 28.2, - a tensioning device 32 for the pressing belt or belts 30 with an inner tensioning arm 32.1 and an outer tensioning arm 32.2,

- a hydraulic retaining device 34 for the tensioning device 32,

- two movable deflecting rollers 23.1 , 23.2 mounted at the inner tensioning arm 32.1 ,

- several stationary guiding rollers 29.1 , 29.2, ... mounted at the stationary front housing 59,

- several guiding rollers 26.1 , 26.2, ... mounted at the pivotal tailgate 43,

- a supply reel 40 with wrapping material carried in an unrolling station (not shown),

- a rotated wrapping material feeding roller 39,

- a wrapping material inlet between the deflecting roller 29.3 and the feeding roller 39,

- a severing device 38 for severing a web of wrapping material,

- a hydraulic tailgate actuator 35 with two synchronously operating single-acting piston-cylinder devices each comprising a cylinder 36 and a piston 37,

- a reservoir 42 with hydraulic fluid,

- a controllable electro-magnetic 3/3 proportional valve 50 for controlling the hydraulic flow into the and from the hydraulic tailgate actuator 35,

- two hydraulic lines 51.1 , 51.2 which connect the tailgate actuator 35 with the valve 50,

- a spring 68 which tends to close the tailgate 43,

- a bale ramp 10 with a pivotal ramp part 13 and a ramp spring 1 1 ,

- the pivoting axis 15 around which the ramp part 13 can pivot with respect to the casing 59, 43

- a ramp sensor 12,

- optionally a rotary potentiometer 52 measuring the position of the tailgate 43,

- optionally a sensor 53 for monitoring the severing device 38,

- optionally a pressure sensor 55 which measures the pressure which the bale B applies onto the tailgate 43,

- optionally an inclination sensor 41 , and

- an electronic baler control unit 54. The round baler 1 of Fig. 1 and Fig. 2 forms one bale per time. Fig. 2 shows simultaneously an intermediate bale B.1 and a bale B with the required final diameter.”

“Fluid is taken from a fluid reservoir 42 and is guided through the lines 51.2 into the base-side, i.e. lower chambers of the tailgate actuator 35. A control unit 54 generates control inputs for the electro-magnetic proportional valve 50. This proportional valve 50 regulates the flow of hydraulic fluid through the lines 51 .1 (for closing the tailgate 43) and 51 .2 (for opening the tailgate 43) into the cylinders 36 of the hydraulic actuator 35. Thereby the common velocity of the pistons 37 moving out of the cylinders 36 is regulated while the tailgate 43 is moved from the closed position away from the stationary front housing 59 into an opened position. The tailgate 43 can be moved into a fully opened position.”


18: A baler connectable to a tractor for providing round bales, comprising: 
a frame supported on a wheel axle (fig 2); 
a chamber for receiving crops and for housing a formed bale, the chamber comprising a fixed, predetermined size (fig 2); 
a tailgate connected to the frame and movable between a closed position, for cooperating with the frame to delimit the chamber, and an open position, for discharging the formed bale (discharge gate 43); 
a conveying assembly, which delimits the chamber for imparting a rotating movement to the crops contained in the chamber, and has a first portion provided in the frame and a second portion provided in the tailgate (rollers shown in fig 2); 
a cylinder-piston actuator, which includes a closing chamber and is coupled to the frame and to the tailgate to move the tailgate from the open position to the closed position, upon receiving an actuating fluid in the closing chamber (marked up); 
a binder that binds the formed bale with a fastening element (marked up); 
a control unit (54) that generates an alert signal (feedback signal); and 
a pressure sensor (marked up; see teachings above) that detects a control signal representative of a pressure inside the closing chamber of the cylinder-piston actuator (see teachings above), 
wherein the control unit generates the alert signal as a function of the control signal (inherent process, the pressure sensor generates a control signal for the control unit which generates an alert signal, such as sound/visual etc., not claimed).


19: The baler of claim 18, wherein the cylinder-piston actuator is a double effect actuator, which includes, further to the closing chamber, an opening chamber that, when fed with the actuating fluid, commands a movement of the tailgate from the closed position to the open position (shown/taught in fig 1).

20: The baler of claim 19, wherein the cylinder-piston actuator is a hydraulic actuator and wherein the baler comprises a hydraulic circuit including: a first conduit and a second conduit (51.1, 51.2), which are selectively connectable to a pressure source (fluid reservoir 42) and are in fluid communication with the closing chamber and with the opening chamber of the cylinder-piston actuator, respectively (although, the “valve” is not claimed, the prior art teaches a valve 50, which is “selectively connectable”).

21: The baler of claim 20, wherein the hydraulic circuit includes at least a valve that is connected between the first conduit and the second conduit (already addressed above), and allows a flow of the actuating fluid from the first conduit to the second conduit, when a first pressure in the first conduit exceeds a second pressure in the second conduit of a predetermined threshold value (the valve intended to be used as claimed, is already addressed above).


“The invention can be used on board of a round baler with a drum-shaped bale forming chamber. This bale forming chamber can have a variable size. The round baler can therefore subsequently form bales with different diameters. It is possible but not necessary that the discharge gate actuator moves the discharge gate depending on the measured actual or given required bale diameter.”

26: The baler of claim 18, wherein the control unit is programmed for setting a reference pressure value based on a user selection, and for comparing the control signal to the reference pressure value, to generate the alert signal depending on the reference pressure value being exceeded by the control signal (see teaching above; it is within the capability of the control unit; although, the ramp sensor is used in the example, however the tailgate cylinder’s pressure sensor similarly generates control inputs).


“The control unit can be mounted on board of the bale forming apparatus itself or on board of a vehicle which is in data connection with the bale forming apparatus or is implemented on a mobile device, e.g. a smartphone.”

27: The baler of claim 26, comprising a user interface, which can be positioned on the tractor, wherein the control unit is programmed for displaying, in real time at the user interface, graphical data representative of the control signal and/or of the reference pressure value (taught above).


The following are already addressed above in the apparatus, unless otherwise noted:

28: A method for producing round bales in a baler connected to a tractor, comprising: moving, by feeding an actuating fluid to a closing chamber of a cylinder-piston actuator, a tailgate to a closed position, where the tailgate cooperates with a frame to form a chamber; forming a bale in the chamber, by rotating crops received in the chamber, wherein the chamber size remains fixed during the formation of the bale; generating an alert signal, to provide the user with information about an operation or status of the baler; binding the formed bale with a fastening element; moving the tailgate to an open position, to discharge the bound bale; and detecting a control signal, representative of a pressure inside the closing chamber of the cylinder-piston actuator, when the tailgate is in the closed position, wherein the alert signal is generated as a function of the control signal.

“The invention can be used on board of a round baler with a drum-shaped bale forming chamber. This bale forming chamber can have a variable size. The round baler can therefore subsequently form bales with different diameters. It is possible but not necessary that the discharge gate actuator moves the discharge gate depending on the measured actual or given required bale diameter.”

29: The method of claim 28, further comprising: receiving a user selection representative of a desired density for the formed bale; and deriving a reference pressure value based on the user selection, wherein the alert signal is generated when the control signal exceeds the reference pressure value (teaches the user selection, reference table).

30: The method of claim 29, further comprising displaying, in real time at a user interface, graphical data representative of the control signal, and/or of the reference pressure value (cl. 27).

31: The method of claim 28, wherein moving the tailgate to the closed position comprises feeding the actuating fluid to the closing chamber through an operating valve that is configured for retaining the actuating fluid in the closing chamber, and wherein the pressure inside the closing chamber is detected by measuring a pressure of a first conduit which puts in fluid communication the operating valve and the closing chamber (fig 1).

32: The method of claim 31, wherein the step of moving the tailgate to the open position comprises feeding the actuating fluid to an opening chamber of the cylinder-piston actuator, which is a double effect actuator, and wherein the operating valve is forced to an open position, for releasing the actuating fluid from the closing chamber, in response to a pressure of the actuating fluid in the opening chamber (fig 1; cl. 20).

33: The method of claim 28, wherein, moving the tailgate to the closed position comprises feeding the actuating fluid to the closing chamber until a setting configuration is reached, as a function of a first threshold value (cl. 21).
34: The method of claim 33, further comprising a step of receiving a setting parameter set by the user and representative of a typology of crop to be processed, wherein the first threshold value is selected from a plurality of memorized values, in response to the setting parameter (already addressed in cl. 29).




Claims 18-21, 26-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biziorek (7331279).

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

Biziorek teaches a tailgate (rear door 26), a tailgate actuator (30), pressure sensor (flow sensor 44), connected to a control unit (46), and valve (48) regulates said actuator:

“(10) The actuator 30 is a double action hydraulic cylinder, which is anchored to the frame 12 on the plunger side and to the door 26 on the ram side. A fourth sensor 44 configured in a line leading to the hydraulic chamber of the actuator 30 is in the form of a flow sensor. Based on the quantity of hydraulic fluid flowing into or out of the hydraulic chamber, information can be gathered as to the position of the plunger of the actuator 30 and therefore as to the position of the door 26.

(11) The sensors 38, 42 and 44 are connected to an electronic control 46, preferably by a bus, electrical cables or optical wave guides. The control 46 can be physically located on the round baling press 10 or on board of a tractor or of another towing vehicle that pulls the baling press and supplies the movable elements of said baling press with electrical, mechanical and/or hydraulic driving power. The electronic control 46 regulates an electro-hydraulic valve device 48, which is hydraulically connected to the two chambers of the actuator 30 via two lines. Furthermore, the control 46 is electrically connected to an input and display device 50 that is located within the viewing range of the tractor operator. The input and display device 50 preferably complies with ISO specifications and is therefore connected to the control 46 by a bus.”

“The pressure in the hydraulic chamber of the actuator 30 can be input by the operator via the input and display device 50 and can be regulated via the control 46 and the valve device 48.

(13) As soon as the door 26 moves, the control 46 receives the corresponding signals from the sensors 38 on both sides of the round baling press 10. These signals are interpreted as an indication to the effect that the bale 24 forming process is complete and said corresponding information is provided to the operator via the input and display device 50. The operator then interrupts travel. The binding arrangement 35 for wrapping the band, net or foil around the bale 24 can be commenced. If the sensors 38 on the two sides of the round baling press 10 indicate that there are two different opening angles 40 on the two sides of the door 26, which is an indication of a non-uniform bale, this signal is sent to the operator on the input and display device 50. In the ensuing work operations, the operator can then steer to counteract the problem to enable the crop material to be centered when fed into the pickup device 18.

(14) After the finished formation of a bale 24, the latter is to be ejected out to the ground or into a wrapping machine that is not represented. To this end, the door 26 must be brought into the opening position. Door 26 opening is carried out by the actuator 30 and is regulated by the control 46 and the valve device 48, with initiation of the opening being either manually, via the input and display device 50 or automatically by a signal received from the binding arrangement 35 indicating the completion of the binding operation. The sensors 38, 42 and 44 provide available feedback information to the control 46 as to the actual position of the door 26 along its path between the closed position and the open position. Based on the positional information from the sensors 38, 42 and 44, the opening process can therefore unfold in such a manner, preferably based on a table filed in the software, the door moves relatively slowly at the beginning of the opening movement, relatively quickly in the middle and once more relatively slowly toward the end of the opening movement.”

Allowable Subject Matter
	Claim(s) 22-25 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


Sloan et al (2020/0205348) teaches:

“However, once bale 122 is formed and the lift gate is about to be lifted to eject bale 122 from baler 100, then actuators 140 and 142 are controlled to move pins 144 and 146 to an extended position (such as that shown in FIG. 3) where they pierce and engage bale 122 to hold bale 122 in lift gate 104, as it is lifted to the lifted position shown in FIG. 2. Then, a pressure transducer that measures the pressure in lift cylinder 116 can be used, or load pins disposed in reciprocating pins 144 and 146 can be used, to measure the load on lift gate 104 as it is holding bale 122 suspended and thus to calculate the weight of bale 102.”

Arnold (6457295) teaches that a pressure sensor (33) provided in the hydraulic cylinder (29) have been known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990. The examiner can normally be reached Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671